Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-70600 Commission on December 6, 2006 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. [ 17 ] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. [ ] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositors Principal Executive Offices) (Zip Code) Depositors Telephone Number, including Area Code (610) 425-3400 Michael A. Pignatella, Counsel John S. (Scott) Kreighbaum, Esq. ING ING Americas (U.S. Legal Services) 151 Farmington Avenue 1475 Dunwoody Drive Hartford, CT 06156 West Chester, PA 19308-1478 (860) 723-2239 (610) 425-3404 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group and Individual Deferred Variable Annuity Contract PARTS A AND B The Prospectus and Statement of Additional Information, each dated April 28, 2006, as supplemented, are incorporated into Parts A and B, respectively of this Post-Effective Amendment No. 17 by reference to the Registrants filings under Rule 497(c), as filed on May 1, 2006 and August 2, 2006, and by Registrants filings under Rule 485(b), as filed on August 3, 2006 and Rule 497(e), as filed on May 3, 2006, June 28, 2006, October 12, 2006 and October 27, 2006 (File No. 333-70600). A supplement dated December 6, 2006, to the Prospectus is included in Part A of this Post- Effective Amendment No. 17. ING USA Annuity and Life Insurance Company and its Separate Account B ING Rollover Choice SM Variable Annuity Supplement dated December 6, 2006 to the Contract Prospectus dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. Effective December 16, 2006, ING VP LargeCap Growth Portfolio (Class S) will be merged into ING BlackRock Large Cap Growth Portfolio (Class S). As a result of the merger, effective December 16, 2006 all references to ING VP LargeCap Growth Portfolio in the Contract Prospectus are deleted and ING BlackRock Large Cap Growth Portfolio (Class S) is added as an investment option. After the close of business on December 15, 2006, all existing account balances invested in ING VP LargeCap Growth Portfolio (Class S) will be transferred to ING BlackRock Large Cap Growth Portfolio (Class S). Unless you provide us with alternative allocation instructions, all future allocations directed to ING VP LargeCap Growth Portfolio (Class S) will be automatically allocated to ING BlackRock Large Cap Growth Portfolio (Class S). You may give us alternative allocation instructions at any time by contacting our service center at: Customer Service Center P.O. Box 9271 Des Moines, Iowa 50306-9271 1-800-366-0066 See also the Transfers Among Your Investments section of the Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum total annual trust or fund operating expenses shown in the Contract Prospectus will not change with the addition of the ING BlackRock Large Cap Growth Portfolio. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. 3. The following information is added to Appendix B  The Investment Portfolios in the Contract Prospectus: Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING BlackRock Large Cap Growth Portfolio Directed Services, Inc. Subadviser: BlackRock Investment Management, LLC Seeks long-term growth of capital. X.70600-06D December 2006 SEPARATE ACCOUNT B PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits Financial Statements: (a)(1) Incorporated by reference in Part A: Condensed Financial Information Incorporated by reference in Part B: Financial Statements of Separate Account B: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities as of December 31, 2005 Statements of Operations for the year ended December 31, 2005 Statements of Changes in Net Assets for the years ended December 31, 2005 and 2004 Notes to Financial Statements Financial Statements of ING USA Annuity and Life Insurance Company: Report of Independent Registered Public Accounting Firm Statements of Operations for the years ended December 31, 2005, 2004 and 2003 Balance Sheets as of December 31, 2005 and 2004 Statements of Changes in Shareholders Equity for the years ended December 31, 2005, 2004 and 2003 Statements of Cash Flows for the years ended December 31, 2005, 2004 and 2003 Notes to Financial Statements (b) Exhibits Resolution of the Board of Directors of ING USA Annuity and Life Insurance Company authorizing the establishment of the Registrant · Incorporated by reference to the Initial Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on October 1, 2001 (File Nos. 333-70600; 811-5626). Not applicable Amendment to and Restatement of the Distribution Agreement between ING USA and DSI effective January 1, 2004 · Incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 9, 2004 (File Nos. 333- 90516, 811-5626). Master Selling Agreement · Incorporated by reference to
